UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1387



DERICK SONJONG,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A97-189-893)


Submitted:   January 22, 2007            Decided:   February 16, 2007


Before SHEDD and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Kim-Bun Thomas Li, LI, LATSEY & GUITERMAN, PLLC, Washington, D.C.,
for Petitioner.   Peter D. Keisler, Assistant Attorney General,
James A. Hunolt, Senior Litigation Counsel, Marc A. Smith, Office
of Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Derick   Sonjong,   a   native     and   citizen   of    Cameroon,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) denying his motion to reconsider its prior order,

which adopted and affirmed the immigration judge’s denial of his

request for asylum, withholding of removal, and protection under

the Convention Against Torture.           We have reviewed the record and

the Board’s order and find that the Board did not abuse its

discretion in denying the motion to reconsider.                   See 8 C.F.R.

§ 1003.2(a) (2006); Jean v. Gonzales, 435 F.3d 475, 481 (4th Cir.

2006).     Accordingly, we deny the petition for review for the

reasons stated by the Board.           See In re: Sonjong, No. A97-189-893

(B.I.A. Mar. 2, 2006).        We dispense with oral argument because the

facts    and    legal   contentions     are    adequately   presented     in   the

materials      before   the   court    and     argument   would   not    aid   the

decisional process.



                                                              PETITION DENIED




                                       - 2 -